Citation Nr: 1118244	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for migraines.

9.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In her March 2008 substantive appeal, the Veteran requested a Travel Board hearing.  The Veteran was also afforded a formal hearing before the RO in May 2009.  She referenced having a neck condition and it is referred for appropriate action below.  In May 2010, the Veteran canceled the Board hearing and requested additional time to submit evidence.  38 C.F.R. § 20.702(e).  She submitted private medical records and included a waiver of review by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c).   The Veteran's most recent motion for a time extension was granted for 60 days beginning February 4, 2011.  The Veteran has not submitted additional evidence during this extension.  Since the extension period has lapsed, the Board will proceed to review the claims.  

The issue of service connection for a neck condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a bilateral foot disability and a psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current left knee disability, diagnosed as degenerative joint disease, is etiologically related to active service.

2.  A current right knee disability, diagnosed as degenerative joint disease, is etiologically related to active service.

3.  A current bilateral ankle disability is not etiologically related to active service.

4.  A current low back disability is not etiologically related to active service.

5.  A current right hip disability is not etiologically related to active service.

6.   A current left hip disability is not etiologically related to active service.

7.   Migraines are etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a right knee disability are met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

3. The criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

4. The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

5.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

7.  The criteria for service connection for migraines are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters issued in June 2005 and October 2005, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate her claims for service connection.  These letters also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated her status as a Veteran and she was notified of the second and third elements of the Dingess notice in June 2005 and October 2005 letters.  She did not receive VCAA notice of the disability-rating and effective-date elements of her claims.
  
To the extent that the Veteran was not provided with notice of some of the information required by the VCAA for her service connection claims, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  No such showing of prejudice has been made here.  

With regard to the claims being denied, no rating or effective date is being assigned.  With regard to the claims being granted, no further notice or assistance is needed to assist her in substantiating these claims.  The Board finds that any notification error is not prejudicial or affects the essential fairness of the present adjudication.  See id.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, Social Security Administration (SSA) records, and private medical records.  The Veteran was not afforded VA examinations with respect to her claimed bilateral ankle, low back, and bilateral hip disabilities.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination for her claimed bilateral ankle, low back, and bilateral hip disabilities.  As discussed below, the record does not contain credible evidence of a continuity of symptomatology or competent evidence that these disabilities may be related to a disease or injury in service.  The Veteran has provided only vague and contradictory statements with regard to these disabilities, and as discussed below, to the extent she is reporting a continuity of symptomatology, those reports are not deemed credible.  There is no other evidence suggesting that they might be related to service.  Hence, there is no probative evidence that the disabilities may be related to service.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 79.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including degenerative joint disease, will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

(i) Left and right knee disabilities

Service treatment records, dated September 1991, show that the Veteran sought medical attention for bilateral knee pain.  No effusion, edema, or instability was found upon examination.  She denied any injury, and the examiner diagnosed overuse syndrome.  The Veteran also contends that stress from multiple parachute jumps is related to her current knee symptoms.  The record confirms that she earned a parachute badge during active service.  

The record includes a September 2000 psychiatric evaluation by Dr. J.M.  He noted that the Veteran did not present any orthopedic complaints and reported being in good health until 1999. 

The Veteran first visited the VA primary care clinic in July 2005.  She reported a history of knee pain.  Clinical examination showed a full range of motion for both knees, but crepitis was noted.  X-rays taken in July 2005 confirmed mild degenerative joint disease in both knees.  

The Veteran was afforded a VA knee examination in August 2006.  She reported having knee pain that began during service.  She reported participating in strenuous physical activities, including parachuting.  She specifically recalled injuring her left knee in a parachute jump.  Currently, the Veteran had crepitis, tenderness, and painful movement in both knees.  The examiner reviewed the July 2005 X-rays.  She diagnosed bilateral degenerative arthritis of both knees.  She wrote that she was unable to provide a non-speculative medical opinion.   The examiner cited the extensive parachute jumping occurring during service and the time lapse of approximately 10 years in seeking medical attention as reasons for not providing an opinion.  

Meanwhile, the Veteran continued to seek treatment for bilateral knee pain.  See VA treatment notes, dated April 2009; Private medical records, dated May 2008, September 2008, and May 2009.  

Notably, private medical records, dated in May 2009, reflect an opinion that the current knee arthritis is related to in-service injuries.  The private examiner explained the process of degenerative joint disease as being associated with trauma.  He cited the Veteran having a history of trauma from parachute jumping and related it as a possible cause for the present osteoarthritis in both knees.   

Service treatment records show a complaint of knee pain following physical activity.  The Veteran also reports participating in numerous parachute jumps during service.  Service records confirm receipt of a parachute badge.  The Board finds the Veteran's reports of in-service trauma to be credible and together with the service treatment records, they demonstrate an in-service injury.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  

The treatment records, including the results of X-ray examination, discussed above document current disabilities of both knees.

The record contains conflicting evidence as to whether there has been a continuity of symptomatology since service.  The September 2000 psychiatric report indicates that the Veteran was in good health and had no orthopedic complaints; whereas her recent reports, though somewhat vague, suggest such continuity.  The conflicts and vagueness lessen the credibility of these statements; but there is also a medical opinion linking the current disability to service.

There are actually two competent medical opinions of record.  The August 2006 VA medical opinion is equivocal, and weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The May 2009 private medical opinion expresses a positive opinion.  Both examiners note the Veteran's history of knee trauma through parachute jumping.  However, the August 2006 VA examiner declines to offer a positive opinion due to the time lapse for medical attention.  The May 2009 private examiner indicates the current arthritis in both knees is related to parachuting jumping as arthritis or degenerative joint disease is a process that may not initially manifest until sometime following trauma.  The Board considers both medical opinions to be probative as they are based on substantiated events and consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The record does not include a negative medical opinion weighing against the claims.  

After careful consideration of the record, the Board finds the evidence is in equipoise regarding a nexus.  The Board resolves the benefit of the doubt in favor of the Veteran, and service connection for a bilateral knee disability is granted.  

(ii) Bilateral ankle, low back, and left and right hip disabilities

Service treatment records do not contain findings referable to ankle, low back, or hip disorders.  

The Private medical record dated in September 2000, shows that the Veteran did not have any orthopedic complaints and had been in good health prior the fall of 1999.  In May 2004, the Veteran received private medical treatment for lumbar strain following a motor vehicle accident.  

VA treatment records, dated in November 2005, reflect that the Veteran complained about low back and hip pain.  She related it to strenuous military training.  Clinical examination showed that the Veteran's standing forward flexion was limited to 60 degrees with pain.  Hip range of motion was tight in all planes with hip and back pain.

Private medical records from May 2008 reflect that the Veteran complained of chronic low back pain, bilateral ankle pain, and bilateral hip pain.  Clinical examination revealed tenderness in the lumbosacral region and crepitus in both ankles.  

The Veteran contends that her present low back, ankle, and hip pain symptoms are related to military training.  It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The Board has considered whether a continuity of symptomatology is present.  38 C.F.R. § 3.303(b).  Contemporaneous service and post-service treatment records contain no reports or other evidence of such continuity and the September 2000 record shows that the Veteran essentially denied any continuity.  

Her hearing testimony and statements made during the course of this appeal contain no explicit reports of a continuity of symptoms beginning in service.  The September 2000 private medical records, and the vagueness of the current reports undermine any assertion that a continuity of symptomatology exists and consequently, finds the Veteran not credible to the extent her reports could be construed as reporting a continuity of symptomatology.  Owens.; Caluza.  Service connection premised upon a continuity of symptomatology for the claimed low back, bilateral ankle, and bilateral hip disabilities is not warranted.  See id.; 38 C.F.R. § 3.303(b).   

There is no other competent and credible evidence linking current ankle, hip, or back disability to service.  Private medical records and VA treatment records show isolated complaints for low back, bilateral ankle, and bilateral hip pain.  However, there is no medical evidence (i.e. statements or findings by healthcare providers) suggesting that these disabilities are related to active service.  

Arthritis is a chronic disease, but the record does not show that arthritis of hips, ankles, or back.  Hence service connection cannot be awarded on a presumptive basis.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

The weight of the evidence is against a link between any current ankle, hip or back disabilities and service.  Reasonable doubt does not arise and claims for service connection for low back, bilateral ankle, and right and left hips are denied.  38 U.S.C.A. § 5107(b) (West 2002).
 
(iii) Migraines

Service treatment records from January 1993 reflect that the Veteran had headaches associated with an upper respiratory infection.  In April 1995, she reported headaches related to a head injury.    

The September 2000 psychiatric evaluation did not report the presence or absence of migraines.  

At the May 2009 RO hearing, the Veteran testified that she has experienced headache since her in-service head injury.  VA treatment records also include complaints of headaches.  A private medical evaluation, dated in May 2009, show that a private medical examiner believed her current migraines were related to the in-service head injury.  Most recently, May 2010 private medical records show the Veteran reporting chronic headache symptoms dating from her in-service head injury.  She currently had migraine attacks three to four times per week.  

The Board finds that service connection for migraines is warranted.  Service treatment records clearly document complaints of headaches associated with a head injury.  Although the September 2000 psychiatric evaluation weighs against finding a continuity of symptomatology, the recent lay and medical evidence supports the claim.  The Veteran asserts that she has experienced migraines for many years, and she is competent to report a continuity of headaches symptoms.  Jandreau.  Both VA and private medical records reflect current treatment for migraines and the May 2009 private medical note includes a positive etiology opinion.  Based upon these records, the Board finds that there is sufficient evidence showing a nexus.  Service connection for migraines is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.  

Service connection for a bilateral ankle disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for migraines is granted.  


REMAND

The service connection claims for a bilateral foot disability and PTSD are remanded for appropriate VA examinations.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  

Service treatment records show that the Veteran had an insect bite on her right big toe and an ingrown toenail.  The Veteran also asserts that strenuous training led to her subsequent foot problems.  A VA podiatry treatment record, dated January 2006, reflected that the Veteran had hallux valgus and degenerative joint disease of the first metatarsophalangeal joint.  Private medical records from May 2009 suggest that the Veteran's development of degenerative joint disease in her feet is associated with parachute jumping.  The Board finds VA's duty to provide a medical examination is triggered.  McLendon.  

The Veteran is claiming entitlement to service connection for PTSD on the basis of personal assaults that occurred in service.  The record contains current diagnoses of PTSD and other psychiatric disabilities.  The records contain varying opinions as to whether the PTSD is related to in-service or post-service assaults.  See September 2000 evaluation by James S. Howard III, M.D.; May 2010 evaluation by Thomas A. Wilson, M.D.  

In the case of a claim for service connection for PTSD based on personal assault, evidence of behavior changes in response to the stressor can serve to provide the necessary credible supporting evidence of the stressor.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5) formerly 38 C.F.R. § 3.303(f)(4)).  A medical examination can provide evidence of the claimed stressor, i.e. of behavior changes in response to the stressor.  Mengassi v. Shinseki, No. 2010-7091 (Fed. Cir. Apr. 21, 2011).  A psychiatric examination is therefore necessary in this case.  Id.; McLendon.  

Additionally, it appears that her personnel records are incomplete.  The RO/AMC must obtain complete personnel records or generate a formal finding detailing its inability to do so.  

VA will not deny a claim for service connection for PTSD based on personal assault without first sending her a letter telling her that she can provide evidence, other than service department records, to credibly support the claimed stressor.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5) formerly 38 C.F.R. § 3.303(f)(4)).  The RO sent the Veteran a letter in October 2005 that should have put her on notice of this information, but it did not explicitly convey the required information.

The RO/AMC also must readjudicate the PTSD claim to include additional psychiatric disorders raised by the record that are related to the in-service personal assault.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of alternative means to substantiate her claim for in-service personal assault.  Inform her that she may submit any records in her possession for consideration.  Also, request that she identify and provide medical releases for custodians that may hold relevant records, such as records documenting abortion or personal counseling.  Contact the identified custodians for the relevant records and document all correspondence, including negative replies.    

2.  Schedule the Veteran for a VA examination to determine whether she has a current bilateral foot disability related to service.  All indicated tests and studies, including X-ray studies, should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should note the Veteran's reports of strenuous activity during service, including parachute jumps and recent medical findings as well as the 2000 report of no orthopedic disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current foot disability had its onset in service or, in the case of degenerative joint disease, the year immediately after service, is related to her in-service duties, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for foot symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.  The examiner should presume that the Veteran's reports of injuries in service are accurate.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  After ensuring that all available personnel records and any additional pertinent records are associated with the claims folder, schedule the Veteran for a PTSD examination with an appropriately qualified mental healthcare provider.   

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must thoroughly review the record and interview the Veteran regarding the incidents of in-service personal assault.  He or she is directed to review all psychological examination reports.  Notably, there is a September 2000 psychological examination reflecting a PTSD diagnosis attributable to post-service sexual harassment and more recent psychological examination reports attributing PTSD and major depression to in-service personal assaults.  

The examiner is asked to opine, after careful review of all evidence, whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should provide an opinion as to whether the PTSD, in whole or part, is attributable to in-service personal assault, and whether there is evidence of behavior changes in response to the in-service assault.

The examiner is then asked to state all current psychiatric diagnoses in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  For each identified DSM-IV Axis I diagnosis, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) related to an in-service stressor.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

4.  The agency of original jurisdiction should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


